Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
Claims 1-9, 15-17, 19- 22, 24-26, 29, 32-34, 40-42, 59 and 63-64 are allowed. 
Claims 10-14, 18, 23, 27-28, 30-31, 35-39, 43-58, 60-62 and 65-68 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 02/17/2022.


     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Pirskanen et al. 20150236822 para [0079] Block ACK vary between HARQ and non-HARQ operations. Nishio (2011/0310809) [0105] FIG. 9, ACK/NACK channel allocates response signals to uplink data upon a second transmission (first retransmission) in an HARQ frame. Singh et al. US 9307419 B1 a second HARQ frame and not wirelessly retransmitting the first HARQ packet during the first HARQ frame; and if an Acknowledgement (ACK) is received from the wireless communication device for the first HARQ packet, then wirelessly transmitting the second HARQ packet during the first HARQ time slot in the second HARQ frame.



Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 25, 40 and 59 mutatis mutandis. Accordingly, claims 2-9, 15-17, 19- 22, 24, 26, 29, 32-34, 41-42 and 63-64 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471